10-2732-ag
         Jin v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A098 612 029
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of June, two thousand eleven.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                PETER W. HALL,
10                  Circuit Judges.
11       _______________________________________
12
13       CHUN ZHI JIN,
14                Petitioner,
15
16                       v.                                     10-2732-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENTS:              Tony West, Assistant Attorney
26                                     General; Ada E. Bosque, Senior
27                                     Litigation Counsel; Jonathan
28                                     Robbins, Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Chun Zhi Jin, a native and citizen of China, seeks

 6   review of a June 14, 2010, order of the BIA affirming the

 7   August 14, 2008, decision of Immigration Judge (“IJ”) George

 8   T. Chew, which denied his application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).     In re Jin, No. A098 612 029

11   (B.I.A. June 14, 2010), aff’g No. A098 612 029 (Immig. Ct.

12   N.Y. City Aug. 14, 2008).     We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA decision.     See Xue

17   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

18   Cir. 2005).     The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009).     The only matter

21   properly before us is whether Jin met his burden of

22   demonstrating either past persecution or a well-founded fear

23   of future persecution.

                                     2
 1       Under 8 U.S.C. § 1101(a)(42), an individual is not per

 2   se eligible for asylum based on the forced abortion or

 3   sterilization of a spouse or partner because “applicants can

 4   become candidates for asylum relief only based on

 5   persecution that they themselves have suffered or must

 6   suffer.”   Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d

 7   296, 308 (2d Cir. 2007); see also Matter of J-S-, 24 I. & N.

 8   Dec. 520, 536-37 (A.G. 2008) (adopting this Court’s holding

 9   in Shi Liang Lin).   In the absence of per se persecution

10   based on his wife’s abortions, Jin was required to show

11   “other resistance to a coercive population control program”

12   and that he was persecuted as a result of that resistance.

13   Shi Liang Lin, 494 F.3d at 309-10.   The agency reasonably

14   concluded that Jin did not engage in other resistance

15   because impregnating his wife, the only basis Jin asserted,

16   does not satisfy the other resistance requirement.    See Shi

17   Liang Lin, 494 F.3d at 314-15 (indicating that “other

18   resistance” requirement was not satisfied by impregnation);

19   see also Ru-Jian Zhang v. Ashcroft, 395 F.3d 531, 532 (5th

20   Cir. 2004) (“[M]erely impregnating one’s girlfriend is not

21   alone an act of ‘resistance.’” (emphasis removed)).

22



                                   3
 1       Moreover, as the agency determined, Jin was not

 2   persecuted after his wife’s abortions, or after he rendered

 3   medical treatment to his cousin.    The harm Jin claims is a

 4   one-month suspension of his salary on two occasions, not

 5   receiving a year-end bonus on two occasions, and being fired

 6   from his job after assisting his cousin.    These harms do not

 7   demonstrate the “deliberate imposition of a substantial

 8   economic disadvantage” required to show persecution.       See

 9   Guan Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 67 (2d

10   Cir. 2002).    There is no evidence in the record that the

11   suspension of his salary caused Jin “a severe economic

12   disadvantage,” and he conceded that after his employment was

13   terminated in 1994, he obtained a position as a doctor at a

14   smaller hospital in China, and remained in the country,

15   working, for another five years.    See Matter of T-Z-, 24 I.

16   & N. Dec. 163, 173 (BIA 2007); see also Guan Shan Liao, 293

17   F.3d at 67.    Accordingly, as the agency concluded, Jin

18   failed to demonstrate that he was subject to economic

19   persecution.

20       Because the agency reasonably concluded that Jin did

21   not establish past persecution, he is not entitled to a

22   presumption of future persecution, and he makes no argument


                                    4
 1   concerning a fear of future persecution independent from the

 2   incidents that occurred in the past.     See 8 C.F.R.

 3   § 1208.16(b)(1); Ramsameachire v. Ashcroft, 357 F.3d 169,

 4   178 (2d Cir. 2004).   Consequently, the agency reasonably

 5   concluded that Jin did not meet his burden of establishing a

 6   well-founded fear of future persecution and did not err in

 7   denying his application for asylum.     See 8 C.F.R.

 8   § 1208.13(b)(1), (2); Hongsheng Leng v. Mukasey, 528 F.3d

 9   135, 143 (2d Cir. 2008).   Furthermore, because Jin was

10   unable to show the objective likelihood of persecution

11   needed to make out an asylum claim, he was necessarily

12   unable to meet the higher standard required to succeed on a

13   claim for withholding of removal.     See Paul v. Gonzales, 444

14   F.3d 148, 156 (2d Cir. 2006); Gomez v. INS, 947 F.2d 660,

15   665 (2d Cir. 1991).

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot. Any pending request for




                                   5
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk
6
7




                                   6